Opinion issued March 1, 2007 




 

 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00881-CR
          01-06-00882-CR
____________

JOSE HUGO AGUIRRE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause Nos. 1058299 and 1058300



MEMORANDUM  OPINION
	Appellant, Jose Hugo Aguirre, pleaded guilty to two separate felony offenses
of possession of a controlled substance, and, in accordance with his plea bargain
agreements with the State, the trial court sentenced appellant to confinement for 10
years in each case.   Appellant filed timely pro se notices of appeal.   
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App. 2004); Cooper
v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
	We also note that appellant waived his right to appeal  in each case.  See Buck
v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).  There
is nothing in the record indicating that appellant's waiver of his right to appeal was
not voluntarily, knowingly, and intelligently made.  There is also nothing indicating
that the trial court gave its consent for an appeal.     
	Accordingly, we dismiss the appeals in cause numbers 1058299 and 1058300
for lack of jurisdiction. 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.